Citation Nr: 1421231	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  13-18 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected asthma.  

2.  Entitlement to a rating in excess of 30 percent for service-connected sinusitis.  

3.  Entitlement to service connection for hearing loss, to include as secondary to service-connected sinusitis.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and J. C., observer


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to December 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The agency of original jurisdiction (AOJ) is Detroit, Michigan.  

In connection with this appeal, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge in March 2013; a transcript of the hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has an electronic (Virtual VA) paperless claims file.  A review of the documents in Virtual VA reveals a copy of the March 2013 Hearing Transcript.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The Board notes that the Veteran's May 2013 substantive appeal expresses the Veteran's intent to appeal his claim for service connection for tinnitus.  However, in his October 2010 notice of disagreement, the Veteran noted that he was not in disagreement with the denial of his claim for tinnitus.  Therefore, no notice of disagreement was filed within one year of the September 2010 rating decision, and the rating decision became final as to that claim and is not before the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  The Board notes that if the Veteran would like to file a new claim for service connection for tinnitus, he may contact the RO to do so.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the March 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal pertaining to the issues of entitlement to increased ratings for asthma and sinusitis.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issues of entitlement to increased ratings for asthma and sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative on the record at a hearing.  38 C.F.R. § 20.204. 

In March 2013, the Veteran testified at a Board videoconference hearing over which the undersigned Veterans Law Judge presided.  At the hearing, the Veteran indicated that he wished to withdraw from appellate consideration the issues of entitlement to increased ratings for asthma and sinusitis.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.  


ORDER

The appeal pertaining to the issues of entitlement to increased ratings for asthma and sinusitis is dismissed.  


REMAND

The Board finds that additional evidentiary development is necessary before it can adjudicate the Veteran's claim. 

The Veteran contends that he currently has hearing loss that is due to his service-connected sinusitis.  At the March 2013 hearing, the Veteran testified that his private doctor, Dr. Lynd had discovered bilateral hearing loss around 2008 and attributed such to the Veteran's sinusitis, which lead to occasional ear infections.  A November 2009 note from Dr. Lynd reported the Veteran needed hearing aids because of his sinusitis and his military history.  The Veteran also testified to noise exposure in service from airplane engines without hearing protection.  A February 2010 VA examiner diagnosed the Veteran with bilateral hearing loss.  The February 2010 VA opinion of record is inadequate.  The examiner noted that he could not resolve whether the Veteran' hearing loss was due to military service without resorting to mere speculation.  The examiner did not address whether the Veteran's hearing loss was caused or aggravated by his service-connected sinusitis.  Thus, remand is necessary for a new examination addressing the nexus between the Veteran's current hearing loss and his military service and whether his current hearing loss is secondary to his service-connected sinusitis.  

Furthermore, the Veteran also testified that he had been treated by Dr. Gary Lynd since 1987.  A review of the claim file reveals that records from Dr. Lynd dating back to 1987 have not been obtained.  The undersigned Veterans Law Judge granted the Veteran an additional thirty days in order for him to obtain outstanding treatment records; however, no additional treatment records were associated with the claims file.  On remand, any additional treatment records, to include those from Dr. Lynd dating back to 1987, should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his hearing loss and obtain the necessary authorization to obtain such records to specifically include records from Dr. Gary Lynd since 1987 not currently of record.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination for his hearing loss.  The examiner must interview the Veteran as to the history of his hearing loss.  The claims file must be provided to the examiner, to include a copy of this Remand, the examiner must review the claims file in conjunction with the examination, and the examiner must discuss in the report the relevant contents of the claims file as well as the relevant statements by the Veteran.  

The examiner must provide an opinion on the following questions: 

a.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss had onset during or was it caused by his military service?  The examiner should consider the Veteran's statements regarding his duties as a photographer in the military riding in airplanes and helicopters in close proximity to the engines without hearing protection.  The examiner should also consider the Veteran's in-service injury where he was hit in the face with a rifle, causing injury to the right side of his face.  

b.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss was caused by his service-connected sinusitis? In discussing this, the examiner should discuss whether it is at least as likely as not that the Veteran's sinusitis contributed to his hearing loss.  In so doing, the examiner should consider Dr. Lynd's November 2009 notation that the Veteran needed hearing aids because of sinusitis and his military history as well as the Veteran's reports of occasional ear infections.  

c.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss was made permanently worse beyond normal progression (aggravated) by his service-connected sinusitis? 

In answering these questions, the examiner must provide a complete rationale for any conclusions reached.  

4.  After the above development is completed, re-adjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


